—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), entered on or about September 28, 2001, which denied petitioner’s application pursuant to CPLR article 78 for an order of mandamus directing respondent Chief Court Reporter to provide him with a certified transcript of certain criminal proceedings, unanimously affirmed, without costs.
While petitioner did, in connection with his transcript request, inquire as to the cost of the transcript, he made no proffer of payment and, absent payment, the duty of the stenographer to furnish a transcript or any part of the minutes requested was not triggered (see Judiciary Law § 300, § 302 [1]).
Petitioner may, of course, commence a new proceeding to obtain the requested minutes if, after submitting a completed court reporter minute agreement form and payment of the transcript fee, the transcript is not furnished.
*29We have considered petitioner’s remaining arguments and find them unavailing. Concur — Williams, P.J., Ellerin, Rubin, Marlow and Gonzalez, JJ.